imprisoned for a term 1

 

oat!

AQ 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ; _ Page 1 of | |

“UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIF ORNIA-

United States of America JUDGMENT IN A CRIMINAL CASE
Y. / (For Offenses Committed On or After November 1, 1987)

. » 3+10.mi93762
Victor Hugo Morales-Cruz Case Number: 3:10.mj-23263

Craig Joseph Leff 7

 

 

   

 

 

 

 

 

 

, Defendant's Attorney
| | AUG 20 28 |
REGISTRATION NO.. 88187298 ee
, AROS DISTRICT COURT
THE DEFENDANT: | SOUTHERN DIStHICT OF CALEOINA
pleaded guilty to count(s) 1 of Complaint BY ~~
CL] was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
Li The defendant has been found not guilty on count(s)
CO Count(s) dismissed on the motion of the United States,
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

4 TIME SERVED _ o. | days

Rd Assessment:$10 WAIVED W& Fine: WAIVED .
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

-LJ Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, August 19, 2019
Date of Imposition of Sentence

Received AEE. | /] Wo

DUSM HONORABUE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy — - 3:19-mj-23263

 

 

 
